DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “stopping blade” in line 4 does not appear to be a sharpened end (e.g. such as a blade) but rather an edge/ledge. For the purpose of examination, the “stopping blade” is assumed to be an edge or a ledge (according to the drawings). Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuhara (US 2007/0215494).

1: Yuhara teaches a replaceable makeup box structure (see make up box structure in Figure 1), comprising: 
a main body (main body 2) having a pivot axis at one end thereof (pivot axis along 13, on the right end of Figure 1), a stopping blade (stopping blade/ledge at 6) at the other end thereof, a sheltered space (sheltered place between 6 and the surrounding ledge, see Figure 1 below) defined by the stopping blade, and an open space (open space between 2a and 2b) adjacent to the sheltered space; 
a lid (9) having a pivot part (pivot part at 12) at one end thereof to pivotally connect to the pivot axis of the main body (connected to the main body via 5d and 13) for covering the open space (when the lid is pivoted to the closed position, which covers the open space); 
an elastic member (elastic member left 19, see Figure 1 below) disposed in the sheltered space; and 
a makeup tray (tray 5) disposed in the open space for abutting against the elastic member and limited by the pivot axis and the pivot part (abutting the elastic member at 18 and 19, and limited by axis at 13 and part 12, via 5d).

    PNG
    media_image1.png
    732
    665
    media_image1.png
    Greyscale


2: Yuhara teaches the claimed invention as discussed above for Claim 1 and Yuhara further teaches that the elastic member is provided with an elastic supporting part for being correspondingly compressed by the makeup tray (elastic supporting part 18) or ejecting the makeup tray.

3: Yuhara teaches the claimed invention as discussed above for Claim 1 and Yuhara further teaches that the makeup tray is further provided with a slot at one side thereof corresponding to the pivot axis and the pivot part (slot at 30).

4: Yuhara teaches the claimed invention as discussed above for Claim 1 and Yuhara further teaches that the makeup tray is further provided with a slot at one side thereof corresponding to the pivot axis and the pivot part (slot at 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735